Title: From George Washington to Major General Philip Schuyler, 11 July 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York July the 11th 1776.

I received Your Favors of the 1st & 2 Instant & agreeable to Your Request, transmitted Congress a Copy of the Former & of Its several Inclosures. The Important Subjects referred to them, have met with their Attention & the Letter Accompanying this, will inform both You & General Gates of the result of their Deliberations. I hope, that Harmony & a Good Agreement will subsist between You, as the most likely Means to advance the Interest of the Cause You both wish to promote. They have determined the Matter between Mr Trumbull & Mr Livingston & the Right of supplying the Northern Army & Appointing Persons for that Purpose to be in the former.
I gave Orders immediately on Receipt of Your Favors for the several Articles You wrote for, to be sent You, If they could be had. Ball or Buck Shot could not be spared from hence & I directed a Quantity of Lead to be sent You, out of Which You must Attempt to have them made.
I have not heard any Thing of the Money mentd by Mr Duane. I imagin It has not been sent. If an Accident had befallen It, the Matter would have been known ’Ere now.
Since my last General Howe’s Fleet from Halifax has arrived, in Number about 130 Sail. His Army is between 9 & 10 Thousand, being Joined by some of the Regiments from the West Indies, & having fallen in with Part of the Highland Troops in his Passage. He has landed his Men on Staten Island, which they Mean to secure, & is in daily Expectation of the Arrival of Lord Howe with one hundred & fifty Ships with a large & powerfull Reinforcemnt. This We have from four Prisoners that fell into our Hands & some Deserters who say, That an Advice Packet

arrived at Halifax before they left It, informing that he was ready to sail when that came from England, to Join General Howe here, In Consequence of Which he came with the present Armament. They add that Nothing will be attempted till his Arrival. Their Intelligence I have no Doubt is well founded, indeed the Enemy having done Nothing Yet affords Proof beyond Question, that they are waiting for more Troops. We are strengthening Ourselves as much as possible, & deem their staying out so long a Fortunate Circumstance, as It not only gives Us an Opportunity of Advancing our Works, but of Getting some Relief from the Neighbouring Provinces. From Every Appearance they Mean to make a most Vigorous Push to subdue Us this Campaign, And for this Purpose to possess themselves of this Colony, If possible as a Step leading to It. Our Utmost Exertions must be used & I trust thro’ the Favor of divine Providence they will be disappointed in their Views.
As having a large Number of Gondolas & Gallies on the Lakes will be of Great Importance, Mr Hancock informs Me in his Letter of the 6 Inst., That fifty Carpenters were then gone from Philadelphia in Order to build them, & that he had wrote to Governor Cooke to engage & forward the same Complimt. I am advised too by Governor Trumbull, in a Letter just received, that he has procured two Companies of Twenty five Each, who were about to set out. When they arrive, they will be able, I am in Hopes, to turn several off the stocks in a little Time.
It being Evident that an Attempt will be made by General Burgoyne to penetrate & Make an Impression into the Colonies by Way of the Lakes, unless there is a sufficient Force to Oppose him, I have exercised a Discretionary Power, With Which I was honored by Congress, & ordered three of the fullest Continental Regiments that were stationed in the Massachusetts Government to March Immediately on receiving my Orders to Join the Northern Army. I have directed them to come to Norwich & there Embark for Albany, hoping they will Arrive as Expeditiously in this Way, & with Much Less Fatigue, than if they had pursued their Rout by Land altogether, at this Hot uncomfortable Season. These with such Militias as may be furnished from the several Colonies required to provide them, with the Troops that were under General Sullivan in Canada, I flatter Myself will be able & more than Equal to repel any Invasion that may be

attempted in that Quarter. It will be some Time before their Aid can be had, having never had the Authority of Congress to order ’em till within this Week.
You will perceive by the inclosed Declaration That Congress of late, have been deliberating on Matters of the Utmost Importance. Impelled by Necessity & a Repetition of Injuries, no longer sufferable, without the Most distant Prospect of Relief, they have asserted the Claims of the Colonies to the Rights of Humanity, absolved them from All Allegiance to the British Crown & declared them free & Independant states. In Obedience to their Order, the same must be proclaimed throughout the Northern Army.
A Prisoner taken Yesterday belonging to the 10th Regiment says, That Admiral Howe is hourly Expected, He adds that a Vessel has Arrived from his Fleet. I am Dear Sir, Your Most Obedt Servt

G.W.

